Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s elections of the invention of Group I, without traverse, and further election of the species of invention wherein the species of amino acid residue to be determined is “residue 96 of the alpha chain” and the species to which residue 96 of the alpha chain will be changed is “an aliphatic, non-polar residue” with the response filed 2-28-22 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-3, 5-7, 9, 11, 13, 15, 17, 19, 23, 25-27, 29, 30, 32, 35 are pending.

Claims 1-3, 5-7, 9, 11, 13, 15, 17 are under examination as they read on the species of invention wherein the species of amino acid residue to be determined is “residue 96 of the alpha chain” and the species to which residue 96 of the alpha chain will be changed is “an aliphatic, non-polar residue.”

Claims 19, 23, 25-27, 29, 30, 32, 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 2-28-22.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
This application contains sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), for example in Figs. 8 and 24.  These sequences must be listed in a sequence listing and require a “SEQ ID NO:X” annotation appended thereto. See 37 37 C.F.R.  § 1.821-1.825. A notice to comply with requirements for patent applications containing nucleotide sequence and/or amino acid sequence disclosures is attached herewith. 

Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

If the sequences shown in the drawings are listed in the sequence listing of record applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

If one or more sequences shown in the drawings are NOT already listed in the sequence listing of record applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Appropriate correction is required.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of copending Application No. 16343262 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Aggen et al. (Protein Engineering, Design & Selection vol. 24 no. 4 pp. 361–372, 2011, cited herewith) teaches a screen of mutagenized single chain TCR (“scTV”) to identify V-region mutations capable of improving surface expression (see page 364, right col., 2nd paragraph – page 366, 1st full paragraph).  While a number of V-region mutations capable of improving surface expression were identified in the scTV α and β chains (see Fig. 4), none of these changes are encompassed in the breadth of claim 1.  For example, while Aggen describes the importance of a PheVα49Ser mutation in increasing cell surface expression, and while Vα49 = Vα55 by IMGT numbering, Aggen does not teach or suggest making mutations to the Vα49 = Vα55 residue other than the PheVα49Ser mutation, and Ser is not an aliphatic or polar charged amino acid.

Richman et al. (Molecular Immunology 46 (2009) 902–916, cited on IDS) teaches mutation of certain framework residues in human TCR “CE10” increase expression of this TCR in yeast cells (see page 913).  While one of the mutations discussed LeuVβ91Phe or LeuVβ91Tyr corresponds to an amino acid position recited in claim 1, where Vβ91 = Vβ103 according to IMGT numbering, Richman does not teach or suggest substitution of Vβ91 to an aliphatic, non-polar amino acid residue (G,A,P,I,L,V as shown in Table 1 at page 30). 

Kieke et al. (Proc. Natl. Acad. Sci. USA Vol. 96, pp. 5651–5656, May 1999, cited herewith) and Shusta et al. (NATURE BIOTECHNOLOGY VOL 18 JULY 2000, 754-759, cited herewith) teach mutagenesis and screening of the murine TCR designated “2C” to identify framework and CDR mutations that increase stability and cell surface expression (see, e.g., Kieke at Fig. 4 and Shusta at Fig. 5).  However, it is unclear how the ordinarily skilled artisan would extrapolate such findings to human TCRs. 

No claims are allowed.  However, claims 3, 5-7, 9, 11, 13, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644